726 S.E.2d 830 (2012)
In the Matter of R.H., M.H.
No. 331P11.
Supreme Court of North Carolina.
June 13, 2012.
Robert W. Ewing, Clemmons, for Henderson, Samuel Jay.
Elizabeth Boone, for Pitt County DSS.
Pamela Newell, GAL, for GAL.

ORDER
Upon consideration of the petition filed on the 5th of August 2011 by Respondent in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."